Citation Nr: 1311424	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  04-40 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disability (excluding service connection for a skin rash, as due to herbicide exposure).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In June 2010, the Board denied a service connection claim for a skin disability, including skin rash, as due to herbicide exposure; and remanded the remaining aspect of the claim for a skin disability on a direct-service-incurrence basis to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and consideration.  This development was accomplished.  In September 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review. 

In August 2009, the Veteran had a hearing at the RO before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing is associated with the claims file.  Because the presiding VLJ at the August 2009 hearing is no longer employed at the Board and the Veteran requested another Board hearing, a September 2012 Board decision remanded the issue for the Veteran to be scheduled for another hearing.

Accordingly, the Veteran testified at a videoconference hearing at the Jackson, Mississippi RO which was chaired by the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran has contended that he incurred his current skin disability during active service.  Specifically, he testified at his August 2009 hearing that he experienced a recurrent skin disability since his active service.  At his January 2013 hearing, he testified that his rash began on his feet while he was stationed in Da Nang, Vietnam from 1970 to 1971.

The Veteran's service treatment records show that in July 1969, the Veteran was treated for blisters and pustulear lesions at the prepuce area.  The diagnosis was a penile chancroid.  He was sent for further evaluation and diagnosed later with herpes progenitalis and pediculosis pubis.  In August 1970, he was treated for a rash as he had complaints of itching and pain in between his toes.  He was prescribed Desenex ointment and powder.  

Per the June 2010 remand instructions, the Veteran underwent a VA examination in October 2010.  The October 2010 VA examiner noted that at the time of the May 2009 VA examination which he conducted, the diagnosis was Becker's nevus, post-inflammatory hyperpigmentation of the abdomen, acanthosis nigricans of the neck, hands, and axilla compatible with that seen in diabetes mellitus, evidence of prior tinea cruris which was not active, and tinea pedis which seemed to be under control with no active process.  The examiner indicated that it "certainly is a likelihood" that the Veteran's tinea pedis was related to service considering where the Veteran was and what the Veteran did, however, the examiner could not confirm tenia pedis on his examination and it was not confirmed in his service records either.

The Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the October 2010 VA examiner found that the Veteran had no active process of tinea pedis, at his January 2013 hearing, the Veteran testified that he currently had a rash on his feet "right now".  As the Veteran may currently have an active process of tinea pedis, a condition which the VA examiner could "certainly" have resulted from his service, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed skin disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of any skin disability, to include tinea pedis.

Based on a review of the record and an examination of the Veteran, the examiner should identify with specificity any skin disability that is currently shown or that has been manifested at anytime during the course of the appeal. 

For each skin disability (to include tinea pedis) identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is etiologically related to his service.   

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


